PER CURIAM.
Appellant seeks review of an order which granted judgment in favor of the defendants for appellant’s failure to state a claim upon which relief could be granted. Appellee now files a motion for remand stating that there was a procedural defect in this cause which warrants remand. We treat the motion for remand as a confession of error. See, Wiley v. State, 578 So.2d 908 (Fla. 1st DCA 1991). Accordingly, we reverse and remand with instructions to the trial court to allow appellant the opportunity to amend his complaint.
SHIVERS, C.J., and WIGGINTON and NIMMONS, JJ., concur.